Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 12/01/2021: Amendments of Claims 1 and 4 are acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5267646) in view of Gustafsson (US 6007529) and Wu (US 2015/0059288).
Regarding Claims 1 to 4:
Inoue discloses a multiple chamber container forming and filling method comprising: 
forming at least one strong seal around a periphery of first and second sheets, forming a mixing peel seal between the first and second sheets so as to separate a diluent chamber from a powdered drug chamber (Figure 6c the folded sides of film 3 will be considered a first and second sheet, Figure 6e, forming weak seal portion 4, the filling opening 12 to the powdered drug chamber 1A may be sealed and the filling opening 13 to the diluent chamber 1B only may be left unsealed). 
adding diluent to the diluent chamber by a second opening; sterilizing the multiple chamber container including the diluent; strong sealing the second opening so as to be closed prior to sterilizing the multiple chamber container (Figure 6F shows the diluent chamber filled and the second opening sealed, Column 6, liquid preparation 11 is subsequently filled into the lower container portion 1B through the opening 13, and the two filling openings 12, 13 are thereafter heat sealed off as seen in FIG. 6, (f), followed by sterilization with high-pressure steam); 

Inoue does not disclose forming a temporary peel seal across the first and second openings for to be opened for adding the powdered drug and diluent or strong sealing each opening after the respective chamber is filled.
Gustafsson teaches a method of filling a multichamber medical container not by leaving unsealed the openings to the chambers or having to cut the openings after strong seal them but instead using peelable seals that can be opened at the moment the chambers are getting filled and strong sealed afterwards (Column 14, lines 18 to 40, Preferably, the weak side seam is welded so as two sleeves are formed from the edges of the sheet outside the weak seam to enable the filling equipment to open the seam by a peeling… After filling and removing the nozzles, the side of inner container is welded and sealed by a permanent seam), the weak seals protect the chambers for contamination and even not needing the making and filling process to be continuous but allowing for storage of the containers before being filled and reduces the number of operations and waste since the chambers would not be required to be sealed and then cut open.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Inoue the teachings of Gustafsson and use peelable seals in the openings of the chambers to be peeled just when the contents are going to be added and strong seal them afterward to reduce the number of operations and waste, reduce the chance of contamination of the open containers or the need of the making and filling process to be continuous.

Inoue (in the embodiment used on this action) does not disclose and forming a delivery peel seal between the powdered drug chamber and an outlet of the multiple chamber container or wherein the 
Wu teaches a similar multiple chamber container that includes a mixing peel seal to separate a diluent chamber from a powdered drug chamber (Figure 1, paragraph 32, peel seal 25 between diluent chamber 17 and powder chamber 19) and also a delivery peel seal between the powdered drug chamber and an outlet of the multiple chamber container (Figure 1, peel seal 26 between chamber 19 and outlet port 30) that creates a lower compartment 20 can function as a security interface for an outlet port 30 and remains empty until the container is ready to be used. Note that the width of the seals 26 and 25 is similar, and being that they join similar materials is safe to assume they have the same strength.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Inoue the teachings of Wu and include a delivery peel seal between the powdered drug chamber and an outlet of the multiple chamber container to create a compartment that can function as a security interface for an outlet port preventing spills and remains empty until the container is ready to be used. Also, it would also have been a matter of design choice to have the peel seals of the same strength since it does not seem to solve any particular problem or provide an advantage. Actually paragraph 125 of the specification indicates that delivery peel seal 90 may have the same seal strength, greater seal strength or a lower seal strength than mixing peel seal 60. It is noted that in general as a precaution it is recommended that the delivery peel be stronger or requiring more energy to be opened.

Regarding Claim 10:
As discussed above for claim 1, the temporary peel seal closes the powdered drug chamber so it can be considered as “bordering” the chamber.

Claim 5 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5267646) in view of Gustafsson (US 6007529) and Wu (US 2015/0059288), as applied to claim 1 above, and further in view of Sperko (US 5910138).
Regarding Claims 5 to 8:
As discussed above for claim 1, the modified invention of Inoue discloses the invention as claimed.
The modified invention of Inoue does not disclose leaving a small opening in the temporary peel seal to accept a gas injecting structure.
Gustafsson teaches leaving a small opening formed in a side seam of the container with a shape corresponding to a filling nozzle of the filling equipment (Column 14, lines 41 to 49) and sealing the opening after filling.
Sperko teaches that prior to filling the chambers of a similar multichamber medical container it could be necessary to expand the chambers to accommodate the contents, to “enlarge” the chambers they are pressurized until they reach the desired volume capacity (Column 23, line 57 to Column 24 line 7), the gas can be Nitrogen. Note that to pressurize the chambers the seals need to be intact.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Inoue the teachings of Gustafsson and Sperko and leave a small opening formed in a side seam of the container with a shape corresponding to a filling nozzle of a nitrogen filling equipment to expand the chambers to their desired capacity and sealing the opening once the nitrogen filling is completed. Placing the “small opening” specifically in the temporary peel seal will be considered a matter of design choice since the final container would be exactly the same regardless of where the nitrogen feed is located since all the edges of the containers will end up with strong seals all around. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5267646) in view of Gustafsson (US 6007529) and Wu (US 2015/0059288), as applied to claim 1 above, and further in view of Ligon (US 2008/0313998).
Regarding Claim 9:
As discussed above for claim 1, the modified invention of Inoue discloses the invention as claimed, including that the gas separates the first and second sheets.
The modified invention of Inoue does not disclose whether the opening the temporary peel seal includes suctioning the separated first and second sheets and pulling on the temporary peel seal.
Gustafsson teaches that a preferred method for opening temporary peel seals is to pull the front and the rear walls of the inner container apart from one another by a careful pulling motion so a rupture is formed in the weakest spot of the seal which thereby may be easy to peel apart (Column 16, lines 35 to 40).
Ligon teaches to pull the front and the rear walls of a similar container apart from one another by using suction grips (Figure1, vacuum cups 48).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Inoue the teachings of Gustafsson and Ligon and open the temporary seal using suction grips as described by Ligon by pulling apart the front and the rear walls of the inner container so a rupture is formed in the weakest spot of the seal.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5267646) in view of Gustafsson (US 6007529) and Wu (US 2015/0059288), as applied to claim 1 above, and further in view of Barney (US 5944709).
Regarding Claim 11:
As discussed above for claim 1, the modified invention of Inoue discloses the invention as claimed.
The modified invention of Inoue does not specifically disclose sterilizing the powdered drug prior to adding the powdered drug to the powdered drug chamber through the opening. Note that the contents are medications that are commonly sterilized or prepared with sterile components on a sterile environment. 
Barney teaches filling a very similar multichamber medical container so the medicament compartment is aseptically filled with pre-sterilized medicament in a sterile environment. 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the .

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.

Claim 1 was amended to include some limitations of Claim 4, such as “forming a delivery peel seal between the powdered drug chamber and an outlet of the multiple chamber container”, while Claim 4 was amended to include the limitation “wherein the delivery peel seal between the powdered drug chamber and the2Appl. No. 16/415,767 Response to non-final Office Action dated September 1, 2021outlet of the multiple chamber container has a seal strength the same or lower than that of the mixing peel seal” which forced the Examiner to use a different reference since the drawings of Inoue (US 5267646) are very schematic and they don’t show if the seals 31 and 32 are actually the same size or not so the Examiner use the reference on the record  Wu (US 2015/0059288), that teaches a delivery peel seal between the powdered drug chamber and an outlet of the multiple chamber container. 
The Applicant argued that the seals 31 and 32 are not “between the powdered drug chamber and an outlet of the multiple chamber container”. The Examiner disagrees, the seals are between the powdered drug chamber and the outlet, surely, they are not immediately by the outlet, but that is still not part of the claim.
Regarding the limitation regarding the limitation “the delivery peel seal between the powdered drug chamber and the2Appl. No. 16/415,767 Response to non-final Office Action dated September 1, 2021outlet of the multiple chamber container has a seal strength the same or lower than that of the mixing peel seal”, the reference Wu, as discussed in the rejection, teaches a delivery seal of the same width as the mixing peel seal, and being made of the same materials it is safe to assume that they have the same strength. Also, it would also have been a matter of design choice to have the peel seals of the same strength since it does not seem to solve any particular problem or provide an advantage. Actually paragraph 125 of the specification indicates that delivery peel seal 90 may have the same seal strength, greater seal strength or a lower seal strength than mixing peel seal 60. It is noted that in general as a precaution it is recommended that the delivery peel be stronger or requiring more energy 
The rest of the arguments presented basically discuss how in the opinion of the Applicant the rest of the references fail to teach the supposed deficiencies of Inoue (US 5267646) and Gustafsson (US 6007529).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731